Siixth, J.

(dissenting):

I' do not concur in the opinion of a majority of the court in this case, and as it seems to me that the opinion of the majority evades rather than decides the questions raised, I am constrained to express my views.
The defendant was convicted of grand larceny. There was evidence for the prosecution tending to show that the *391defendant stole $100 from the possession of Lena Wright on or about February 19, 1893.
Defendant introduced evidence tending to show that on and prior to February 19, 1893, Lena Wright entered into an agreement with defendant and one Gilson whereby Gil-son and defendant were to poison one Mrs. Morris for which Lena Wright was to pay to Gilson and defendant $100 when the killing was done. On February 19, 1893, for. the purpose of deceiving Mrs. Wright and obtaining the $100, defendant and Gilson caused a notice to be published ■in the morning paper in Ogden that Mrs. Morris had died che previous night of heart failure; that defendant took the paper to Mrs. Wright, called her attention to the notice of death of Mrs. Morris, giving her to understand that defendant had poisoned her, and that Mrs. Wright, believing Mrs. Morris had been poisoned, paid defendant the $100 .as promised. Defendant’s testimony also tended to show that Lena Wright and the husband of Mrs. Morris were criminally intimate, and that Mrs. Wright was desirous on that account of getting Mrs. -Morris out of the way.
The- defendant offered testimony to show that Mrs. Wright, the prosecuting witness, tried to hire another party named Terrell to poison Mrs. Morris, at about the time of the alleged agreement with defendant, and had offered Terrell $100 for the service.
This testimony was objected to by the prosecution, and the objection was sustained, to which defendant excepted. This ruling is assigned here as error.
The court instructed the jury as follows, omitting the mere formal parts:
“If the jury find that the defendant entered into an unlawful combination and conspiracy with Gilson to fraudulently obtain the one hundred dollars from Mrs. Wright in question, and that in pursuance of such conspiracy— which was unknown to Mrs. Wright — Mrs. Wright was *392lead to believe that Gilson or defendant or both would take the life of Mrs. Morris in consideration of the payment of one hundred dollars to Gilson or to the defendant by Mrs. Wright, such sum to be paid when such killing-had taken place, and you find that the defendant induced Mrs. Wright to believe that such killing had taken place, and that therefore the one hundred dollars was due to be paid to Gilson from her, and you find that the one hundred dollars was obtained by the defendant in reliance upon the fact that defendant or Gilson or both had killed Mrs. Morris, and that the killing in fact had not taken place, and you further find that the one hundred dollars was obtained from Mrs. Wright by defendant by [ this ] 1 fraud, deceit and trickery in pursuance of such previous conspiracy with intention on the part of defendant at the time to steal the same and appropriate it to her own use or the use of Gilson, and to deprive Mrs. Wright wholly of the possession and ownership thereof without her consent, then these facts are sufficient to constitute the crime of larceny.
“The fraud in obtaining the possession of the money in such a case, if shown, takes the place of the trespass which is necessary to be shown, and if all the facts justify a felonious intent on the part of the defendant, the conversion of the money to defendant's use is felonious; but if the money was delivered to the defendant by the owner's consent in pursuance of a previous agreement, or, if it was voluntarily delivered to defendant, the owner intending to-part with possession and title to it, then there is no larceny even if fraud is established in obtaining it. You will note-the distinction made in the instruction, consider all the facts and the evidence in this case, peculiar as it may be."
The defendant excepted to the giving of this charge on account of its misleading character and assigns the giving of it as error.
*393There is no other portion of the charge that has any-bearing on this question.
In the opinion of the majority of the court no notice is taken of the exception to the ruling as to the admissibility of the testimony showing that the prosecuting witness had at about the time of the alleged agreement with defendant tried to hire one Terrell to kill Mrs. Morris; this fact was attempted to be shown by Terrell himself and the objection was wholly on the ground of materiality. As to the charge of the court, it will be seen from the recitation of it at length above, that in the opinion of the majority three or four lines are selected out from the conclusion of it and because they embody a substantially correct statement of a legal proposition it is said that the jury was not misled.
I may be exceedingly obtuse, and do not profess to possess any unusual powers of perception, and this may account for my failure to understand what rule the court below intended to lay down for the guidance of the jury. But true it is that if I were called upon to say from the instruction quoted what rule was declared, I confess at once that I could not do it. And I am constrained to believe that no member of this bar or of this court, with all due respect to the other members of it, can tell what the court below intended to tell the jury was the rule of law in this case, and yet we are told that it must not be supposed that a jury of laymen not learned in the law were misled by this instruction. As I understand it, the opinion of the majority of the court concedes that the charge was in a large part erroneous, but they hold that it was not misleading. Let us see; the jury are first told, in effect, that if Gilson and defendant conspired to cheat Mrs. Wright by pretending to accept employment to kill Mrs. Morris, that they caused the death of Mrs. Morris to be announced and falsely pretended they had killed her and claimed the payment of the hundred dollars promised, and *394Mrs. Wright, relying on this false representation that Mrs. Morris was dead when in fact she was not, paid defendant the $100 dollars and that defendant received it intending to appropriate it to her own use, that then this was larceny.In the same breath they were told that if the owner of the money delivered it to defendant pursuant to a previous agreement, intending to part with the possession and title to it,, then there is no larceny.
This is the substance of the instruction stripped of all needless verbiage, and if it is not contradictory, I am unable to understand the English language. It was not contradictory in some mere formal or immaterial part. I think it must be admitted by all that if the jury followed the first rule declared in the instruction they must have found against defendant under any circumstances, because it mattered not whether the testimon]"- given on the defense was true ■ or false, she was guilty anyhow. I am clearly of the opinion that if the jury believed the testimony offered in behalf of defendant, she was entitled to an acquittal upon this charge. In other words, if Mrs. Wright gave the money to defendant in payment for a supposed service the taking of it could never be larceny, and defendant was entitled to have the jury pass oil the question as to whether her version of the affair was true or not. I am quite positive that under the instructions as given no man can tell whether this has ever been done or not.
If because the court correctly stated a legal proposition in a few lines of an instruction while it elaborated an erroneous one at' great length, it must be held that the entire instruction fairly states the law and is not misleading, I do not see how a case can ever be reversed for error ■in the charge of the court, because it would be an extreme case indeed where we might not pick out a few lines somewhere in the charge that stated a legal proposition correctlyi
*395The rule that when a charge is erroneous in one part and injurious to a defendant the mere stating of a correct rule in another part does not cure it, is established by every authority that is entitled to respect. Brown v. McAllister, 39 Cal. 577; Aquire v. Alexander, 58 Cal. 21; Frederick v. Allgaier, 88 Mo. 602; Knowlton v. Fritz, 5 Ill. App. 317; Grand Rapids v. Monroe, 47 Mich. 152; Phillips v. Jamison, 51 Mich. 153; Murray v. Commonwealth, 79 Pa. St. 311; Thompson on Trials, sec. 2326.
In this case the error was emphasized, if possible, by the fact that the jury were in doubt as to what the court had declared the law to be and after being out some time they returned into the court and at their request this objectionable instruction was again read over to them. In view of all this a majority of this court cannot believe and do not believe the jury was misled. If they were not then I do not see how a jury can be misled by an erroneous charge of the court. I think the only safe and proper rule is that where the charge is erroneous in a substantial part, by which the testimony of one party is necessarily limited in its effect before the jury to the detriment of such party, that then such error is prejudicial and demands a reversal of the cause' without regard to the fact that the court in some other part of the charge stated the law correctly.
The rule is stated in Thompson on Trials, at sec. 3336, as follows:
“ Instructions should not be so framed as to be capable of two interpretations, one correct in point of law or in relation to the facts and the other incorrect; such instructions are well calculated to mislead the jury. The giving of instructions which are inconsistent with or contradictory to each other is error, for the reason that the jury will be as likely to follow the bad as the good and it cannot be known which they have followed, and which way soever they go the judgment must be reversed. Therefore an *396erroneous instruction is not cured by another instruction on the same subject which is correct.” See, also, Mackey v. People, 2 Col. 18; Rice v. Olin, 79 Pa. St. 391.
There is one feature of the instructions given that were it not so serious a matter would be ludicrous. The court told the jury: “And you find that one hundred dollars was obtained by the defendant in reliance upon the fact that defendant or Gilson or both had killed Mrs. -Morris, and that the killing in fact had not taken place, and you further find that the one hundred dollars was obtained from Mrs. Wright by defendant by this fraud, deceit and trickery. * * * The fraud in obtaining the possession of the money in such case, if shown, takes the place of trespass which is necessary to be shown, etc. * *
It will be seen that the fraud, deceit and trickery referred to was the false representation' of defendant that she had murdered Mrs. Morris, and the jury were then told that this fraud would supply the place of the trespass necessary to be shown to complete the crime of larceny.
In other words Mrs. Wright in paying over this blood money was imposed upon, in that she was induced to and did believe that it had. been earned when it was not. If the court, as indicated by this instruction, wanted to give to the bargain between defendant and Mrs. Wright the dignity of a contract, the violation of which would be a wrong or constitute any element of crime — inasmuch as Mrs. Morris was still alive, and it was not shown to be beyond the power of defendant to perform the bargain, it would have been more in accord with ordinary judicial procedure to have given judgment for specific performance of the contract to kill, instead of convicting defendant of a crime that to my mind was not involved either in the performance or breach of the contract.
I think, for error in the charge of the court, the judgment below should have been reversed and a new trial *397granted. I do not deem it necessary to enlarge 'upon the exceptions to the rejection of Terrell’s testimony. It was admissible if the proper foundation was laid by asking Mrs; Wright whether she had made such offer to Terrell, as he was produced to prove.

Not in original charge and not in record.